PoR cuanto, se ha solicitado la'desestimación de este recurso por "’ser inapelable toda vez que el demandado-apelado ha renunciado a ■las'cbstás'cóiicédidas por la corte inferior; ' ¡
*1011PoR cuanto, si la única cuestión envuelta en esta apelación es la concesión de costas, tal renuncia convertiría en académica la cues-tión suscitada;
Pob cuanto, la parte apelante insiste en que en la sentencia dictada por la Corte de Distrito fuera de la estipulación de las par-tes se consignó un pronunciamiento en los siguientes términos: . . dando al demandante por desistido de la presente acción, a su perjuicio, con las costas de este litigio,” y la parte apelante in-siste en que la sentencia tiene no sólo un pronunciamiento de costas sino también el pronunciamiento de que la sentencia es a su perjuicio;
Pob cuanto, como regla muy general cuando se dicta una sen-tencia teniendo al demandante por desistido de su acción el único .perjuicio que podría tener éste sería la condena en costas;
Por cuanto, aunque este caso sea una excepción. a la regla,, la apelante no nos convence de que su situación ba sido empeorada por la resolución de la Corte;
Por tanto, a ruego del demandado-apelado se desestima el re-curso por inapelable.
El Juez Asociado Sr. Aldrey no intervino.